 F RICK COFrickCompanyandInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Case6-CA-3740April 4, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDZAGORiAOn December 13, 1968, Trial Examiner George J.Bott issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondentfiledexceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision as well as an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Frick Company,Waynesboro,Pennsylvania, itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'We agree with the Trial Examiner'srejectionof theRespondent'scontention that adding the number of strikerswho hadabandoned thestrike to the number ofreplacementsfor strikersgave it anobjective basisfor doubting the Union's majority statusIn addition to the reasons citedby the Trial Examiner for his conclusion,itmay also be noted that, evenin the absence of unfair labor practices,there is no presumption that anemployee'sreturn to work during a strike demonstrates a rejection of theunion as his bargaining representative SeePalmerAsbestosand RubberCorp ,160 NLRB 723, 730Moreover,in such circumstances, sinkers arestillpart of theunit as long asthey havenot been replaced, and,even ifreplaced, they are part of theunit forthe first12 months of the strike SeePioneerFlourMills,174NLRB No 174 Finally, in view of theRespondent'sunfairlabor practices,itisapparent that replacements whowere hiredafter July 9, 1965, replaced unfair laborpractice strikers, andare, therefore,not includable in theunit if the strikerswhom theyreplacedhave not been offeredreinstatementafter thestrike was ended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE233GEORGE J. BOTT, Trial Examiner: This proceeding,with all parties represented, was heard on October 8,1968, at Chambersburg, Pennsylvania, on the complaint ofthe General Counsel issued on September 11, 1968,' andthe answer of Frick Company, herein called Respondentor Company The issue involved is whether Respondentimproperlywithdrew recognition from the Union inviolation of Section 8(a)(5) and (1) of the National LaborRelationsAct,asamended, herein called the Act.Subsequent to the hearing, all parties filed briefs which Ihave considered.Upon the entire record in the case,' and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1THE RESPONDENT'S BUSINESSRespondent is a Pennsylvania corporation with a plantinWaynesboro, Pennsylvania, which is the only plantinvolved herein, where it is engaged in the manufacturingof refrigeration equipment. During the 12-month periodpreceding the issuance of the complaint, the Respondentshipped to points outside the State of Pennsylvania fromitsWaynesboro plant, goods valued in excess of $50,000. Ifind that Respondent is engaged in commerce within themeaning of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Basic Findings of FactOn April I, 1965, after a brief strike, Respondententered into a written agreement with the Unionrecognizing it as the exclusive bargaining agent forRespondent'sapproximately525productionandmaintenance employees for a period of l year.Contract negotiations began on April 5 and continuedthroughMay 14, 1965. On May17,animpasseinbargaining having been reached, the Union struck toenforce its contract demands. All but four of the unitemployees left work during the strike, but thereafter someemployees returned to work each week. There were 12bargaining sessions before the strike, and a few shortlythereafter called by FederalMediation and ConciliationService.A lapse in bargaining then occurred while thestrike continued until the Union asked for additionalmeetingsin February 1966.On November 16, 1965, while the strike was stillcurrent, the General Counsel issued a complaintagainstRespondent in Case 6-CA-3379,allegingviolations ofSection 8(a)(1), (3), and (5) of the Act. After a hearing, aTrial Examiner's Decision, and exceptions, the Board, onNovember 16, 1966, adopted the findings of the Trial'The charge on which thecomplaint is basedwas filed bythe Union onSeptember22, 1966'GeneralCounsel'sunopposed motion tocorrect thetranscnpt in certainparticulars is hereby granted175 NLRB No. 39 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer and found, with respect to the allegation ofrefusal to bargain under Section 8(a)(5) of the Act, thatthe parties had bargained to animpasseand Respondenthad not refused to bargain with the Union as alleged TheBoard also found, however, that Respondent violatedSection 8(a)(3) by removing strikers from its payrollbecause they had been absent for 7 days underRespondent's rule, and by denying them earned vacationpay by treating strike absence as unexcused absence. TheBoard also found that Respondent violated Section 8(a)(I)of the Act during the strike by threatening employees withforfeiture of vacation benefits if they continued strikingand did not return to work by a certain time, by makingother illegal threats to them to cause their return to work,and by engaging in surveillance. The Board, in agreementwith the Trial Examiner, found that "Respondent by itsdeliberate unlawful course of conduct beginning on July 9,soonafterthe last negotiation session on July 7,aggravated its differences with the Union and created newand serious impediments to the settlement of the strikewith the results that the strike, economic in origin, wasprolonged and consequently converted into an unfair laborpractice strike as of July 9."'On January 27, 1966, while the strike was still on,Respondent wrote the Union and advised it that it wasterminating the recognition agreement as of April 1, 1966Despite this notification, after theUnion wrote theCompany on February 18, 1966, asking for a meeting to"explorethepossibilityofasettlementofourdifferences,"and after additional correspondence, theparties met on March 25, 1966, for contract negotiations.During theMarch 25, 1966, meeting there wasdiscussion of a settlement of the strike and of the pendingunfair labor practice charges, the Union taking theposition that the strike was an unfair labor practice strike,and the Companymaintainingthat it had bargained ingood faith The Company also asked the Union to submititscontract demands and proposals in writing so that theCompany could submit counterproposals Attorney Rice,for the Company, asked the Union what its wage demandwas, and the Union countered by inquiring about apension planRice asked how much the Union thoughtshould be set aside for a pension plan, and the Unionreplied that the parties should first discuss its provisions,not its cost At the end of the meeting, Rice indicated thatthe Company had "money available" to improve certainof its offers. The parties agreed to meet again on March31, 1966At the March 31, 1966, meeting, the Company offeredtheUnion a 12-cent-per-hour across-the-board wageincrease and an additional 5-cent-per-hour contribution toa pension fund. The company negotiator advised that theCompanywishedtomake the increase effectiveimmediately because another employer in the area hadgranted a similar increase, but he also stated that the offerdid not preclude further negotiations on wage or pensionincreasesHe said he would offer the Union "our pensionplan" in "the near future." The negotiator for the Unionreplied that the Union wished more time to consider thewage and pension offer. At the conclusion of the meetingthe Union tendered to the Respondent its written contractproposals. The parties agreed to meet again on April 4,1966.At thebeginningof the April 4 meeting, Bothe, whowas the Union's chief negotiator, asked whether the'Fuck Company,161NLRB 1089, 1111, enfd as modifiedN L R B vFnckCompany,397 F 2d 956 (C A 3)Company had read the Union's proposals, and Ricereplied that he had, but said he understood that the mainpurpose of this meeting was to discuss the employer'swage offer Bothe said that it was not being rejected andwas still under consideration The Company stated that itwas going to put the wage increase into effect immediatelybecauseof the increase recently given by anotheremployer.' Rice also stated that "the Company will goover the entire contract and advise" the Union of itsposition. At the end of the meeting he repeated that "Wewill be in touch with you in the near future as to our nextmeeting to discuss the contract."The fourth and last meeting of the parties took placeon April 28. Previous to this session, the Union hadterminated the strike on April 6, and the strikingemployees were being reinstated in groups according totheCompany's production schedulingRice opened theApril 28 meeting by asking the Union "to explain theareas" of its proposed contract, and he promised to"prepare a counterproposal when we get more informationfrom you " The parties discussed some of the Union'scontract proposals The grievance procedure, for example,was discussed and Respondent made some suggestedchanges in it. Notes of the meeting in evidence taken bycompany representatives show no real or preciseagreement on any major clauses, and it is clear that therewas no agreement on wages or pensions Rice asked theUnion for its position on these money items, and he wastold only that, "We are not frozen " During the meetingRice stated that "there was nothing more that they coulddo today" for "the Company wanted to get moreinformation, particularly actuarial advice." He added thatthe pension was a "major area of negotiations and theamount of the pension will have an effect on the rest ofthe articles of the contract " Rice concluded by statingthat the Company would be in touch with the Union,probably in the middle of the following month when it hadreceived information from its actuariesOn May 25, 1966, the Union wrote the Company and,after noting that the Company had indicated in the lastmeeting that it intended to consult an actuary regardingthepensionplan,asked if the Company had theinformation and was ready for a meetingOn June 1, 1966, the Respondent's attorney replied tothe Union's inquiry about a meeting. Among other things,Rice noted that the Trial Examiner in the earlier case hadissued his decision finding that the Company had notbargained in bad faith. He stated that "in view of thepending unfair labor practice charge as filed by yourUnion and the present status of the pending litigation, it isnow uncertain as to whether or not your Union representsamajorityWe have more than 450 working in the Plantand over 400 were working when the strike was called offby the Union. The Company does not now believe thatyour Union represents a majority of the employees in anappropriate unit." In view of those facts, Rice concluded,he saw "nothing to be gained by further meetings at thistime "The Union protested the Company's position in a letterto it on July 1, but, on July 11, the Company replied and,repeating its earlier position in more detail emphasizingthat it was "firmly convinced that the UAW does notrepresent the majority," declined to meet with the Union.The Companydid put the wage increase into effect and there was anallegation about it in the complaint, but this wasdropped byamendmentat the hearing in this case FRICK CO.235During the strike which began on May 17, 1965, andlasted until April 6, 1966, many strikers returned to work,and the Company also hired a substantial number ofreplacements.Itappearsfromtheuncontradictedtestimony of Hoff, Respondent's Director of IndustrialRelations, that when the March 25 bargaining meetingtook place, 202 strikers had returned to work and, inaddition, there were 239 replacements for strikers workingin the plant, making a total of 441 unit employees. ByApril 4, the figure for strikers returned remained at 202,and there were now 236 replacements. By June 1, whenRespondent withdrew recognition from the Union, therewere 202 strikers employed who had returned before theend of the strike and 101 who had been reinstated afterthe strike ended. In addition, there were approximately225 new employees working.The above statistics are unquestioned, but there is adispute about the time in relation to Respondent's unfairlabor practices during the strike when most of the strikerscame back to work. According to the Board's decision inthe first case, Respondent committed its first unfair laborpractice which came to the attention of the strikers onJuly 9, when Respondent advised them about forfeiture ofvacation pay. Hoff testified that of the 202 strikers whoreturned 75 percent of them had returned before July 1.However, Craig, International Union representative whowas in charge of the strike, testified that in his judgmentonly about 40 of the 202 returnees returned before theCompany sent out its July 8 letter regarding vacations. Icredit Craig. Hoff admitted that he was guessing and hadnot checked company records. Craig was not only morecertain,but he was in a better position to know andremember, for he was in charge of the strike and thepicketing,and was also responsible for strike benefitdisbursements. I find that the great majority of strikerswho returned to work during the strike did so after themiddle of July 1965.B. Analysis, Additional Findings, and ConclusionsRespondent's position essentially is that it met andnegotiated with the Union many times prior to June 1,1966, and having reached animpassewithdrew recognitionfrom and refused to meet further with the Union, becauseithad a good-faith doubt that the Union did not representa majority of its employees'1. ImpasseIn the earlier case against Respondent, the TrialExaminer found that the parties had arrived at animpasseon wages by May 14, 1965, when Respondent announceda unilateral wage increase of 12 cents per hour, and thatthis unilateral act did not occur in a context of a refusalto bargain in violation of the Act The Trial Examineralso found, of course, that Respondent's whole course ofconduct in the bargaining area was not in bad faith. TheUnion and the General Counsel concede, therefore, that abargainingimpasseexisted between the Union and theCompany up to February 18, 1966, when the Union wroteRespondent and asked for a meeting to explore thepossibility of a settlement of their differences. The Unionwas still the bargaining representative, despite theexistence of animpasse,and the passage of a substantialperiod of time since the last meeting would have broken'The complaintwas amendedat the hearing by striking "April I," as thedate of allegedrefusal, and substituting"June I "theimpassein any case."In any event, the Union and the Company did meet forcollective bargaining on March 25, 1966, and in this firstmeeting the Respondent indicated that it had more moneyavailable for economic items than it had before. This, itseemstome, was a substantial change in the position ofone of the parties, which would suggest a real possibilityof breaking the previous deadlock.'In the secondmeeting onMarch 31, the Unionpresented written contract proposals as requested by theCompany in the previous meeting. Unless the Respondenthadmade this suggestion in bad faith, which no onecontends, it was still considering the possibility of positionshiftson both sidesMoreover,in linewith its earliersuggestion in the economic field, at this meeting theCompany proposed an additional contribution of 5 centsper hour to the pension fund.The third meeting on April 4, rather thansuggesting animpasse,evidences some open mindedness on both sidesThe Union repeated that its contract proposals were notfinal or unchangeable, and the Company indicated that itwas not yet prepared to make a complete counterproposal,and promised to get in touch with the Union for anothermeeting.When the April 28 meeting was concluded, someagreementinsome areashad been reached, and theCompanyhadagreedtosubmitadditionalcounterproposals and to supply information to the Unionas to what benefits a 10-cent-an-hour contribution to thepensionfundwould buy. This information would beavailable in the next meeting. The parties shook handsand agreed to meet again.Although the economic package, that is to say, wagesand pensions, was always the principalissuedividing theparties,and although in the last series of meetingsdescribedabove the Union had neither accepted orrejected the Company's wage and pension proposals, I amconvinced on the basis of the facts set forth that thesituation existing in bargainingon April 28 was not suchas to justify the Employer's asserted belief that progresswas hopeless and that further discussions were a waste oftime.'Not only had the Companyraised itspensioncontribution another 5 cents overits earlieroffers, it hadpromised to provide information obtained from itsactuaries as to the benefits that 10 cents an hour peremployee would provide. The records in this case and theearlier one show thatpensionswere an important issue totheUnion, and so the change of position in this areastrongly indicates that the parties not only were notfrozen, but did not believe or act like they were.Finally in regard toimpasse,Iam persuaded, as theGeneralCounselandtheUnioncontend,thatRespondent's defense in this area, set up for the first timein its answer,isanafterthoughtWhen the Company didnot get in touch with the Union with actuarial informationas promised, the Union wrote the Company and askedabout it. Respondent replied and noted that it had not yetobtained the information needed. It also questioned theUnion's majority and refused to meetWhen the Unionprotested the Company's refusal, Respondent reiterated itsposition in another letter to the Union, but in neitherletter breaking off bargaining did Respondent suggest that'Central Metallic Casket Co91NLRB 572'In the first case, the Trial Examiner found that during bargaining,Respondent "remained unpersuadedthat it shouldgrantmore than itsoriginal offer of 12 cents an hour on wages and 5 cents an hour onpensions "'This was the testimony of Hoff and Miller for the Company 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther talkswould be useless because of animpasse?Ifind that none existed."Inreaching this conclusion I have not ignored thetestimony of Respondent's negotiators that they believedtheyhad reached animpasseHoff testified thatbargaining was broken off and no further meetings heldfor three reasons. He listedimpasse,doubt of the Union'smajority and the expiration of the original recognitionagreementThe last is irrelevant, of course, for theUnion's right to recognition flows from the Act, not fromemployer consentHoffs assessment of the situation ashopelessfromabargainingpointof view, even ifobjectively arrived at, is contrary to the facts which I havefound and also inconsistent with his own notes onbargaining on which many of these findings are based.Similarly, I have also considered whatever difficulty inbargaining may have resulted from the abrasive, personalremarks of one of the Union's negotiators, uttered in thelastmeetingHere again, these comments, frustrating asthey may have been, do not outweigh the factors which Ihave found indicate openmindedness and some progress innegotiations2The Union's majority and the Company'sdoubt of itThe Union was recognized by the Company on April 1,1965,astheexclusivebargainingrepresentativeofemployees in an appropriate production and maintenanceunit.The Union's majority status in an appropriate unitas of April 1, 1965, was admitted by the Respondent andfound by the Board in the earlier case '° One of thereasons given by Hoff for withdrawing recognition fromthe Union was an asserted belief that the Union no longerrepresented a majority. According to Hoff, this belief wasbased on the makeup of the employee complement as ofJune 1, 1966 At that time, Respondent had 225 "newhires" or replacements for strikers on its payroll, and 202old employees who had engaged in the strike of May 17,1965, but who had crossed the picket line and returned towork In addition, the Company had recalled 101 strikingemployees after the strike was ended These figures madea total of 528 employees in the bargaining unit on June 1.Respondent,apparentlyconceding that a bargainingrelationship rightfully established either by certification orrecognitionmust be permitted to exist for a reasonableperiod to give it a chance to succeed, and that anemployermay question a union's majority after acertification year only if he has reasonable grounds tosupport his asserted good faith belief that the union nolonger represents a majority," points out that an employermay base his good-faith doubt about the status of theunionuponmathematicalcalculationsof returningstrikers,replacements and employees still on strike.':Respondent develops its position by arguing that since"new hires" or replacements were not members of theUnion, and the presumption is that the employees whoabandoned the strike no longer supported the Union, 427employees in a unit of 528 on June l could be consideredas not favoring the Union Respondent concludes thatthese simple mathematical computations demonstrate thatover 50 percent of Respondent's employees as of June 1,1966, did not support the Union.`CfAmericanShipBuildingCo v N L R B ,380 U S 300,303,DallasGeneral Drivers Warehousemen and Helpers,Local UnionNo 745, 1 B TvNLRB,355F2d842,845(CADC)"161 NLRB 1089, 1102ChargingPartyandGeneralCounsel acceptRespondent's statement of the law and some of itsmathematics, but they add that the Board has also heldthat where the majority question is raised by an employerina context of unremedied unfair labor practices, thequestion of whether the employer had reasonable groundsforbelieving that the union had lost its majority isirrelevant, for employee disaffection with the bargainingagent would be deemed attributable to such unfair laborpractices."Aware of these principles, Respondent saysthat even if we accept Union Representative Craig'stestimony that only 40 strikers went back to work beforeJuly 9, 1965, which was the day the strike was convertedintoan unfair labor practice strike by Respondent'sactions in regard to vacations for strikers, nevertheless 40plus the 239 replacements for strikers is still a majority ofemployees who did not support the Union on June 1,1966, when recognition was withdrawn, regardless of themagnitude of the unfair labor practices committed byRespondentin the summerof 1965.Respondent's numbers, while not inaccurate on theirface, need analysisMost, if not the large majority, of thestrikers, as Craig testified credibly, came back to workafter July 8, 1965 Respondent had 239 replacements byJune 1, 1966, but there is no evidence, and it is extremelyunlikely, that Respondent had 239 replacements on itspayroll at any time in 1965 In the earlier case, the TrialExaminer found, and theBoardand Court agreed, thatafter the strike began on May 17, 1965, Respondentcommittedan unfairlabor practice by removing strikersfrom its payroll "as a quit effective May 24," anotherunfair labor practice in letters to employees on July 8threatening them with loss of vacation pay if they did notreturn to work by July 14, and another by actuallyeffectinga forfeiture in vacation pay in violation ofSection 8(a)(3) of the Act because employees did notreturn to work. The Trial Examiner also found that theseunfair labor practices continued into August 1965 in thatRespondent's supervisors also engaged in coercive conductduring that period designed, as were Respondent's threatsregarding vacation pay, to persuade employees to abandonthe strikeSome of Respondent's conduct during thestrike, in the Trial Examiner's view, "constituted attemptsto deal with the striking employees directly rather thanthrough their Union, the majority representative." Heconcluded that Respondent "by its deliberate unlawfulcourse of conductbeginningon July 9, soon after the lastnegotiationsessionon July 7, aggravated its differenceswith the Union and created new and seriousimpedimentsto the settlement of the strike with the results that thestrike,economicinorigin,wasprolongedandconsequently convertedinto anunfair labor practice strikeon July 9 "Two things at least follow from this analysis ofRespondent'sstatisticsand the findings of unfair laborpracticesin the originalcaseOne, there were not enoughstrikerswho had returned to work or replacements onJuly 8 or 9 to support the belief that the Union had lostthe support of a majority in the unit. Two, serious unfair"Celanese Corporation of America,95NLRB 664, 672,KimbroughTrucking Co ,160 NLRB 954, 957-958,Universal Gear Corporation,157NLRB 1169,Palmer Asbestos&Rubber Corporation,160NLRB 723,730"Celanese Corporation of America, supra. Neuman Transit Co. Inc,138 NLRB 659,MidwesternInstruments,Inc ,133 NLRB 1132"Franks Bros Company v N L R B.321U S 702, 705,The LittleRock Downtowner, inc ,168 NLRB No 18,C & C Plywood Corporationand Veneer,Inc ,163 NLRB No 136 FRICK CO.237labor practices, such as threats regarding and actualdeprivation of vacation benefits,' undercut the Union andimpeded a settlement of the strike A corollary of this isthat if the strike had been settled at an early date and notprolonged by Respondent's unfair labor practices, whichwere aimed at causing disaffection among the strikers andwhich still remained unremedied in June 1966, there maynever have been 202 stnkers who abandoned the strikeand returned to work or 239 replacements for strikers. Inthis connection it may be fairly inferred that defectionsand replacements were directly related to the seriouscharacterofRespondent'sunfairlaborpracticesRespondent's mathematics, therefore, is contaminated byRespondent's unfair labor practices, and cannot serve asthe kind of objective consideration needed15 to support anassertedgood-faithbelief that a union has lost itsmajority.While I agree with Respondent, and no one suggests tothe contrary, that the existence of any unfair laborpractice should not automatically foreclose an employerfrom raising the majority question, I find on the basis ofthe considerations mentioned, including the findings in theearlier case, that the rule inCelaneseand C &C PlywoodCorporationapplies here, and that since Respondent isattempting to question the Union's majority in a contextof serious unremedied unfair labor practices, its raising ofthe issue is not in good faith. I conclude that bywithdrawing recognition from the Union on June 1, 1966,and by refusing at all times thereafter to recognize andbargainwith the Union as exclusive representative ofemployees in the appropriate unit, notwithstanding thatRespondent did not have a good-faith doubt of theUnion'smajonty status,Respondent violated Section8(a)(5) and (1) of the Act. 16embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees at theRespondent'sWaynesboro, Pennsylvania, plant, includingshop clerical employees, inspectors, leaders who are notsupervisors as defined in the Act and factory and plantjanitors, excluding timekeepers, farm machinery and sawmillparts retail sales and store employees, refrigeratorengineer trainees, patternmakers and their apprentices,other office clerical employees (including office clericalemployeesoftheproductioncontroldepartment),technicalemployees(includingemployeesoftheengineeringand drafting department), watchmen andguards, professional employees and supervisors as definedin the Act constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of the Act4At all times since March 30, 1965, and continuing todate, the Union has been the exclusive representative forthe purpose of collective bargaining of all the employeesin the aforesaid unit within the meaning of Section 9(a) ofthe Act5.By refusing to bargain with the Union, as foundabove,on June 1, 1966, and thereafter, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, which have been found to constitute unfair laborpractices, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since it has been found that Respondent refused tobargain with the Union as the exclusive representative ofthe employees in the appropriate unit described herein, itwill,therefore,be recommended that Respondent beordered to bargain collectively, upon request, with theUnion as the exclusive representative of the employees inthe appropriate unit, and, if an understanding is reached,"N L R BvGreat DaneTrailers, Inc,338 U S 26, 32"LaystromManufacturingCo,151NLRB 1482,1484, enforcementRECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unitfound herein.(b) In any other like or related manner, interferingwith, restraining, or coercing its employees in the exerciseof their rights to self-organization; to form, join, or assistany labor organization, to bargain collectively throughrepresentativesof their own choosing, to engage inconcertedactivitiesforthepurposesofcollectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities2 Take the following affirmative action:(a)Bargainwith the Union, upon request, as theexclusiverepresentativeoftheemployeesintheappropriate unit found herein with respect to wages,hours, and other conditions of employment, and if anunderstanding is reached embody such understanding in asigned agreement.(b)Post at its plant in Waynesboro, Pennsylvania,copiesof the attached notice marked "Appendix.""denied 359 F 2d 799 (C A 7)"In the event that this Recommended Order is adopted by the Board the"Celanese Corporation of America,95NLRB 664, C &C Plywoodwords "a Decision and Order" shall be substituted for the words "theCorporation and Veneers, Inc,163NLRB No 136,The LittleRockRecommended Order of a Trial Examiner" in the notice In the furtherDowntowner, Inc,168 NLRB No 18event that the Board's Order be enforced by a decree of the United States 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice to be furnished by the RegionalDirector for Region 6 shall, after being duly signed by theRespondent, be posted immediately upon receipt thereof,inconspicuous places, and be maintained by it for aperiod of 60 consecutive days, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.1eCourt of Appeals,the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substitued for the words"Pursuant to a Decision and Order ""in the event that this Recommended Order be adopted by the Board,this provisionshall be modifiedto read"Notify saidRegional Director inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTrefuse to recognize and bargaincollectivelywithInternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkersofAmerica(UAW), astheexclusivebargaining representative of the employees in thefollowing appropriate unit-Allproduction and maintenance employees at ourWaynesboro,Pennsylvania,plant, including shopclericalemployees inspectors,leaderswho are notsupervisors as defined in the Act,and factory andplant janitors,excluding timekeepers,farm machineryand saw mill parts retail sales and store employees,refrigerator engineer trainees, patternmakers andtheirapprentices,otherofficeclericalemployees(including office clerical employees of the productioncontrol department), technical employees (includingemployeesoftheengineeringanddraftingdepartment),watchmen and guards, professionalemployees and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce the employees in the exerciseof their right to self-organization, to form, join or assistunions, to bargain collectively through representativesof their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection, or to refrain from suchactivities, except to the extent that such right may beaffected by an agreement requiringunionmembershipas a condition of employment, as authorized in Section8(a)(3)of the National Labor Relations Act, asamended by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively with theInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW), as the exclusive bargaining representative of allemployees in the appropriate unit as found above, and,ifanunderstandingisreached,embody suchunderstanding in a signed agreement.DatedByFRICKCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1536 FederalBuilding, 1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 412-644-2969